FILED
                            NOT FOR PUBLICATION                             FEB 26 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50000

               Plaintiff - Appellee,             D.C. No. 5:11-cr-00048-VAP

  v.
                                                 MEMORANDUM*
DION IVAN PATTERSON,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                           Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Dion Ivan Patterson appeals from the district court’s judgment and

challenges the 24-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Patterson contends that he was denied the right of allocution. See Fed. R.

Crim. P. 32.1(b)(2)(E). The record belies this contention. Patterson had an

opportunity to make a statement both before and after the court announced its

tentative sentence. See United States v. Laverne, 963 F.2d 235, 237-38 (9th Cir.

1992) (right of allocution satisfied where defendant permitted to speak before the

end of the sentencing hearing but after the court indicated its views regarding the

appropriate sentence).

      Patterson also contends that the district court procedurally erred by

(1) failing to address his mitigating arguments, (2) focusing exclusively on the

need to protect the public, (3) relying on clearly erroneous facts, and (4) basing his

sentence on the seriousness of his new criminal conduct. We review for plain

error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and find none. The record reflects that the court adequately considered

Patterson’s mitigating arguments and the 18 U.S.C. § 3583(e) factors, sufficiently

explained the sentence, and did not choose the sentence based on clearly erroneous

facts. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc).

It further reflects that the district court took proper account of the seriousness of

Patterson’s conduct and did not impose sentence primarily on this basis. See

United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007).


                                            2                                     14-50000
       Finally, Patterson contends that his sentence is substantively unreasonable in

light of the court’s alleged procedural errors. The district court did not abuse its

discretion in imposing Patterson’s sentence. See Gall v. United States, 552 U.S.
38, 51 (2007). The within-Guidelines sentence is substantively reasonable in light

of the totality of the circumstances and the section 3583(e) sentencing factors,

including the need to afford adequate deterrence and to protect the public. See

Gall, 552 U.S. at 51; see also United States v. Gutierrez-Sanchez, 587 F.3d 904,

908 (9th Cir. 2009) (“The weight to be given the various factors in a particular case

is for the discretion of the district court.”).

       AFFIRMED.




                                              3                                 14-50000